Order unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: We modify Supreme Court’s order to grant plaintiff’s request for additional discovery, including the hiring of experts to assist in valuing the marital assets, and to direct that defendant be restrained from changing the character of marital assets in his possession or control during the pendency of the proceedings. (Appeal from Order of Supreme Court, Oneida County, Tenney, J. — Discovery.) Present — Pine, J. P., Balio, Fallon, Doerr and Davis, JJ.